 



EXHIBIT 10.48
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated as of January 19, 2007, is between Inhibitex, Inc., a
Delaware corporation (the “Company”), and Russell H. Plumb (the “Executive”).
     WHEREAS, the Company and the Executive are parties to an Executive
Employment Agreement dated as of February 20, 2004 (the “Prior Agreement”) and
wish to amend and restate the Prior Agreement in its entirety based on a
compensation package approved by the Compensation Committee of the Board of
Directors (the “Board”) on December 18, 2006;
     WHEREAS, the Company desires to assure itself of the Executive’s employment
in an executive capacity and to compensate him for such employment; and
     WHEREAS, the Executive is willing to be employed by the Company upon the
terms and subject to the conditions contained in this Agreement.
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties agree as follows:
Section 1. Position, Duties and Responsibilities.
          (a) During the Term (as defined in Section 2), the Executive shall
serve as the Chief Executive Officer, President and Chief Financial Officer of
the Company consistent with the by-laws of the Company, and shall be responsible
for the duties identified in the attached Appendix I, such other duties as are
attendant to such offices and such other managerial duties and responsibilities
with the Company, its affiliates, subsidiaries or divisions consistent with such
position as may be assigned by the Board. The Executive shall devote his full
energies, interest, abilities and productive time to the business and affairs of
the Company and to promoting its best interests. The Executive acknowledges and
agrees that although his duties shall be performed from the Company’s offices in
the Atlanta, Georgia metropolitan area or at such other places as shall be
necessary according to the needs, business and opportunities of the Company, the
performance by the Executive of his duties hereunder may require substantial
travel from time to time by the Executive. The Executive further agrees that,
during the Term, the Company shall be the Executive’s sole employer.
          (b) The Executive agrees to accept election and to serve during all or
any part of the Term as a director of the Company without any compensation
therefor other than that specified in this Agreement, if elected to such
position by the Board or the stockholders of the Company. The Company agrees
that (i) the Board, at its next meeting (or as soon thereafter as reasonably
practicable), will appoint Executive to the Board, and (ii) at all times
thereafter during the Term, the Company shall include the Executive in the
management slate for election as a director at every stockholders’ meeting at
which his term as a director would otherwise expire. At the request of the
Board, following termination or expiration of this Agreement, the Executive
promptly shall tender his

 



--------------------------------------------------------------------------------



 



resignation as a director of the Company.
          (c) Executive understands that the provisions of any employee
handbooks, personnel manuals and any and all other written statements of or
regarding personnel policies, practices or procedures that are or may be issued
by the Company (the “Company Policies”) do not and shall not constitute a
contract of employment and do not and shall not create any vested rights; and
that any such provisions may be changed, revised, modified, suspended, canceled,
or eliminated by the Company at any time, in its sole discretion, with or
without notice.
          (d) Executive shall comply with all applicable Company Policies, which
may be in effect from time to time during the Term. Copies of all such Company
Policies may be examined in the Human Resource Department for the Company. If a
provision in any policy conflicts with this Agreement, the terms of this
Agreement shall prevail.
          (e) For up to a one (1) year period following any termination of the
Executive’s employment, upon the request of the Company, the Executive shall
reasonably cooperate with the Company in all matters relating to the winding up
of pending work on behalf of the Company and the orderly transfer of work to
other employees of the Company. The Executive shall also cooperate in the
defense of any action brought by any third party against the Company that
relates in any way to the Executive’s acts or omissions while employed by the
Company. The Company shall reimburse the Executive for his reasonable
out-of-pocket costs incurred in connection with such cooperation.
Section 2. Term of Employment.
     The initial term (the “Initial Term”) of this Agreement shall commence on
December 30, 2006 and continue through December 30, 2007 (the “Initial
Expiration Date”). On each anniversary of the Initial Expiration Date, this
Agreement will be renewed automatically for an additional one (1) year period
(the “Extended Term”) (without any action by either party) on the last day of
the Initial Term and on each anniversary thereof, unless the Executive’s
employment under this Agreement is earlier terminated in accordance with
Section 4. Executive may elect not to renew his or her employment under this
Agreement for any reason upon sixty (60) days written notice. For purposes of
this Agreement, “Term” means the Initial Term and, as extended, the Extended
Term.
Section 3. Compensation; Benefits; Expenses.
          (a) Base Salary. For all services rendered by the Executive hereunder
during the Term, the Company shall pay the Executive an annual salary equal to
Three Hundred Fifty Thousand dollars ($350,000), less standard deductions and
withholdings, payable in equal installments at the times and pursuant to the
procedures regularly established for the payment of salaries generally to
employees, and as they may be amended by the Company during the Term. The
Executive’s salary will be reviewed

2



--------------------------------------------------------------------------------



 



from time to time by the Board, a committee of the Board, or otherwise in
accordance with the Company’s established procedures for adjusting salaries, and
be subject to increases (but not decrease, except pursuant to an
across-the-board salary reduction as described in Section 4(a)(iv)(B)) pursuant
to such procedures. The Executive’s ceasing to serve as the Chief Financial
Officer of the Company shall not result in a reduction in such salary.
          (b) Incentive Compensation. The Executive shall be eligible to
participate in such bonus and incentive (including stock option and other
equity-based) compensation plans of the Company, if any, in which other
executives of the Company are generally eligible to participate, as the Board or
a Committee thereof shall determine from time to time in its sole discretion,
subject to and in accordance with the terms and provisions of such plans.
Subject to the terms and conditions of such bonus and incentive compensation
plans, the Executive shall be eligible for annual cash incentive compensation of
up to 50% of the then annual gross salary.
          (c) Benefits. The Company shall provide the Executive with the right
to participate in and to receive benefits from the group life, group disability,
and medical plans and all similar benefits made generally available to similarly
situated executives of the Company. The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.
          (d) Equity Incentives. The Executive will be granted under the
Inhibitex, Inc. Amended and Restated 2004 Stock Incentive Plan 280,000 shares of
restricted common stock, par value $0,001 per share, on the terms set forth in
the restricted stock grant agreement entered into by the Executive and the
Company. Such grant shall vest as provided in the restricted stock grant
agreement.
          (e) Reimbursement of Expenses. It is contemplated that in connection
with the Executive’s Employment hereunder, he may be required to incur business,
entertainment and travel expenses. The Company agrees to promptly reimburse the
Executive in full for all reasonable out-of-pocket business, entertainment and
other related expenses (including all reasonable expenses of travel and living
expenses while away from home on business or at the request of, and in service
of, the Company) incurred or expended by him incident to the performance of his
duties hereunder, provided that the Executive properly account for such expenses
in accordance with the policies and procedures established by the Board and
applicable to the executives of the Company.
          (f) Vacations; Personal Days. During the Term, the Executive shall be
entitled to no less than five (5) weeks vacation with pay during each calendar
year of his employment hereunder provided that the vacation days taken do not
materially interfere with the operations of the Company. Such vacation may be
taken, in the Executive’s discretion, at such time or times as are not
inconsistent with the reasonable business needs of the Company. The Executive
shall also be entitled to all paid holidays and personal days given by the
Company to its executives. Vacation, holiday and personal

3



--------------------------------------------------------------------------------



 



days shall additionally be subject to applicable Company Policies.
Section 4. Termination.
          (a) The Executive’s employment under this Agreement may be terminated
under the following circumstances:
          (i) Death. The Executive’s employment shall immediately terminate upon
his death.
          (ii) Disability. In the event the Executive shall be unable to render
the services or perform his duties hereunder by reason of “Disability,” as such
term is defined in the Company’s Long-Term Disability Plan, as the same shall be
amended from time to time; the Company shall have the right to terminate this
Agreement immediately upon notice to the Executive.
          (iii) Termination of Employment by the Company for Cause. The Company
may terminate the employment of the Executive immediately for Cause (as
hereinafter defined). The term “Cause,” as used herein, shall mean (1) the
Executive’s willful misconduct, gross negligence, dishonesty or fraud in the
performance of his duties hereunder, (2) the material breach of this Agreement
by the Executive after notice of such breach and a reasonable opportunity to
cure, (3) the Executive’s willful refusal or failure to perform his duties
hereunder or under any lawful directive of the Board or the Chairman of the
Board, as the case may be, which is consistent with his title and position after
notice of such failure and a reasonable opportunity to cure, or (4) the
conviction, plea of guilty or nolo contendere of the Executive in respect of any
felony or other crime involving moral turpitude, dishonesty, theft or unethical
business conduct.
          (iv) Termination of Employment by Executive for Good Reason. The
Executive may resign and terminate his employment hereunder for Good Reason (as
defined below) by providing a written notice thereof within sixty (60) days from
the occurrence of the event that the Executive is deeming Good Reason. For
purposes of this Agreement, “Good Reason” shall mean there has occurred, without
the express written consent of the Executive:
(A) the assignment to the Executive of any duties materially inconsistent with
his status as the Chief Executive Officer of the Company or a substantial
diminution in the nature or status of his responsibilities; provided, that
neither the Executive’s ceasing to serve as the Company’s Chief Financial
Officer nor the failure of the stockholders to elect the Executive as a director
shall be a “Good Reason”;
(B) a reduction by the Company in the Executive’s Base Salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions

4



--------------------------------------------------------------------------------



 



similarly affecting all executives of the Company;
(C) (1) the relocation of the Company’s principal executive offices to a
location outside the Atlanta, Georgia metropolitan area or (2) the Company’s
requiring the Executive to perform his duties anywhere other than the Company’s
principal executive offices; provided, that required travel on the Company’s
business to an extent substantially consistent with the Executive’s
responsibilities shall not constitute “Good Reason”;
(D) the failure by the Company to continue in effect without any material
adverse change any compensation plan in which the Executive was participating or
the failure by the Company to continue the Executive’s participation therein,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan or participation;
(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under the
Company’s employee stock ownership, life insurance, medical,
health-and-accident, or disability plans in which the Executive was
participating, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any other material fringe benefits enjoyed by the Executive, or the failure by
the Company to provide the Executive with the number of paid vacation days to
which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy, except for
across-the-board changes in such benefits similarly affecting all executives of
the Company; or
(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 16 hereof.
(v) Terminations other than for Cause, Good Reason, Disability or upon Death. In
addition to the foregoing, either party may terminate this Agreement at any
time, by providing thirty (30) days prior written notice of his or its desire to
terminate.
          (b) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive (other than a termination pursuant
to Section 4(a)(i) above) shall be communicated by written notice of termination
to the other party.

5



--------------------------------------------------------------------------------



 

\

          (c) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death or (ii)
in all other circumstances, the date specified in the notice of termination.
Section 5. Compensation Upon Termination.
          (a) Compensation Upon Termination Upon Death. In the event of the
death of the Executive during the Term, the Executive’s designated beneficiary,
or, in the absence of such designation, the estate or other legal representative
of the Executive (collectively, the “Estate”) shall be paid, within thirty
(30) days of the Executive’s death, an amount equal to the sum of the
Executive’s unpaid salary and any earned but unpaid bonuses through the Date of
Termination. The Estate shall be entitled to other death benefits in accordance
with the terms of the Company’s benefit programs and plans.
          (b) Compensation Upon Termination for Disability. If the Executive’s
employment hereunder is terminated for Disability, the Executive shall be
entitled to receive (if entitled thereto) disability compensation and benefits
in accordance with the Company’s benefit programs and plans. In addition,
Executive shall be entitled to received unpaid salary and any earned but unpaid
bonuses through the Date of Termination, as soon as practicable following
termination of employment, but in no event more than two and one half months
after the year in which his termination occurs.
          (c) Compensation Upon Termination for Cause. If the Executive’s
employment is terminated by the Company for Cause, the Company shall pay the
Executive his salary through the Date of Termination as soon as practicable
following termination of employment, but in no event more than two and one half
months after the year in which his termination occurs, and the Company shall
have no further obligations to the Executive under this Agreement.
          (d) Compensation Upon Termination Upon a Change in Control (other than
for Cause, Disability or upon Death).
          (i) If the Executive’s employment is terminated by the Executive for
Good Reason or by the Company within one (1) year after the consummation of a
Change in Control (as hereafter defined) (or in contemplation of a Change in
Control that is reasonably likely to occur) for any reason other than pursuant
to Section 4(a)(i), 4(a)(ii) or 4(a)(iii) hereof, the Company, within sixty
(60) days of the Date of Termination, shall pay to the Executive (or in the
event of the Executive’s death, the Executive’s estate) a lump-sum cash amount
equal to the sum of (x) the Executive’s unpaid salary through the Date of
Termination; plus (y) any bonus compensation earned and unpaid through the Date
of Termination; provided, however, that any bonus compensation conditioned upon
the satisfaction of performance goals shall not be paid unless such performance
goals have been satisfied; plus (z) the product of (A) a fraction the numerator
of which is the number of months in the Change in Control Severance Period (as
hereafter defined) and the denominator of which is 12 and (B) the sum of
(1) Executive’s annual base salary as then in effect and

6



--------------------------------------------------------------------------------



 



(2) the bonus or incentive compensation paid to the Executive in respect of the
most recent fiscal year prior to the year in which the Change in Control occurs
(provided that if the notice of termination is delivered during 2007 or during
2008 but prior to the Company’s determination of Executive’s bonus for 2007, the
bonus or incentive compensation shall be deemed to be $175,000). In addition,
Executive shall receive a lump sum payment equal to the present value of the
premium payments that would be made by the Company if Executive were to continue
to be covered under the Company’s group health, life and disability insurance
for the Change in Control Severance Period, which amount shall be determined by
the Company in its sole discretion. The “Change in Control Severance Period”
shall be twenty-four (24) months, commencing on the Date of Termination. In no
event shall any amount payable under this Section 5(d)(i) be paid later than two
and one half months after the year in which Executive’s termination occurs;
provided however, that in the event that any payment made pursuant to this
Section 5(d)(i) is deemed to constitute a “deferral of compensation” under
Section 409 A of the Code, notwithstanding any other provisions herein,
Executive shall not receive payment of any of the lump sum amounts described in
this Section 5(d)(i) until the earlier of (A) six months following Executive’s
“separation from service” with the Company (as such phrase is defined in
Section 409A of the Code) or (B) Executive’s death.
          (ii) Notwithstanding any other provision herein to the contrary, in
the event that the Executive becomes entitled to any payments under
Section 5(d)(i) (“Termination Payments”) and any portion of such Termination
Payments, when combined with any other payments or benefits provided to the
Executive (including, without limiting the generality of the foregoing, by
reason of any stock options), in the absence of this Section 5(d)(ii), would be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then (subject to Section
5(d)(iii) hereof) the amount payable to the Executive under Section 5(d)(i)
shall be reduced such that none of the amounts payable to the Executive under
Section 5(d)(i) and any other payments or benefits received or to be received by
the Executive in connection with a Change in Control or the termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a Change in Control or any person having such a relationship with the
Company or such person as to require attribution of stock ownership between the
parties under Section 318(a) of the Code) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code. For purposes of
applying the foregoing sentence, if in the opinion of tax counsel selected by
the Company’s independent auditors prior to the Change in Control and reasonably
acceptable to the Executive, such payments or benefits (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code, then such amounts shall be excluded
from any such calculation. Furthermore, in determining the maximum amount of the
payments to the Executive which would not constitute a parachute payment within
the meaning of Sections 280G(b)(l) and (4), the

7



--------------------------------------------------------------------------------



 



value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code or any applicable proposed
or final Treasury Regulations promulgated under the Code.
          (iii) If the net after-tax amount of the Termination Payments which
would be payable to the Executive in the absence of the reduction described in
Section 5(d)(ii) above exceeds the net after-tax amount of the Termination
Payments which would be payable to the Executive if the reduction described in
Section 5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by the Company’s independent auditors
prior to the Change in Control, whose determination will be binding on both the
Executive and the Company.
          (iv) For purposes of this Agreement, a “Change in Control” of the
Company shall mean (A) the consummation of a merger or consolidation of the
Company in which the stockholders of the Company immediately prior to such
merger or consolidation would not, immediately after the merger or
consolidation, beneficially own (as such term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, shares representing in the aggregate 45% or more of the combined
voting power of the securities of the corporation issuing cash or securities in
the merger or consolidation (or of its ultimate parent corporation, if any);
(B) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 45% of the combined voting power of
the voting securities of which are owned by persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale;
(C) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, including for this purpose any
new director whose election or nomination for election by the Company’s

8



--------------------------------------------------------------------------------



 



stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period or whose
election or nomination for election was previously so approved but excluding for
this purposes any such new director whose initial assumption of office occurs as
a result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, association or other entity or Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Board, cease for any reason to constitute a majority thereof; or (D) such other
similar transaction not specifically identified above, which in the sole
discretion of the Board of Directors (or committee thereof) effectively
constitutes a change in control of the Company.
          (e) Compensation Upon All Other Terminations, If the Company
terminates this Agreement for any reason other than pursuant to Section 4(a)(i),
4(a)(ii), 4(a)(iii) or Section 5(d) or if Executive terminates his employment
for Good Reason, then the Company shall pay Executive a lump sum equal to the
sum of (w) Executive’s unpaid salary through the Date of Termination; plus
(x) any bonus compensation earned and unpaid through the Date of Termination;
provided, however, that any bonus compensation conditioned upon the satisfaction
of performance goals shall not be paid unless such performance goals are
actually satisfied; plus (y) the Executive’s salary for the Severance Period if
such salary would have continued to be paid during the Severance Period, as
determined by the Company in its sole discretion; plus (z) the product of (1) a
fraction the numerator of which is the number of months in the Severance Period
and the denominator of which is 12 and (2) the bonus or incentive compensation
paid to the Executive in respect of the most recent fiscal year prior to the
year in which the Date of Termination occurs. In addition, Executive shall
receive a lump sum payment equal to the present value of the premium payments
that would be made by the Company if Executive were to continue to be covered
under the Company’s group health, life and disability insurance for the
Severance Period, which amount shall be determined by the Company in its sole
discretion. If the Executive voluntarily terminates this Agreement other than
for Good Reason, then the Company shall pay Executive his salary and any earned
but unpaid bonuses through the Date of Termination in a lump sum and the Company
shall have no further obligations to the Executive under this Agreement. The
“Severance Period” shall be eighteen (18) months, commencing on the Date of
Termination. Notwithstanding the foregoing, if notice of termination is
delivered during 2007, (i) the Severance Period shall be twenty-four
(24) months, commencing on the Date of Termination; and (ii) for purposes of
clause (z)(2) of this Section 5(e), the bonus shall be deemed to be $175,000.
All amounts payable under this Section 5(e) by reason of Executive’s termination
for Good Reason shall be paid in cash in a lump-sum on the date that is six
months plus one day after the Date of Termination, or upon Executive’s death, if
earlier. All amounts payable under this Section 5(e) for any other reason shall
be paid no later than two and one half months after the year in which
Executive’s termination occurs; provided however, that in the event that any
payment made pursuant to this Section 5(e) is deemed to constitute a “deferral
of compensation” under Section 409A of the Code, notwithstanding any other
provisions herein, Executive shall not

9



--------------------------------------------------------------------------------



 



receive payment of any of the lump sum amounts described in this Section 5(e)
until the earlier of (A) six months following Executive’s “separation from
service” with the Company (as such phrase is defined in Section 409A of the
Code) or (B) Executive’s death.
          (f) Notwithstanding anything else contained herein, the obligation of
the Company to make any severance payments to the Executive hereunder shall be
conditioned upon the execution and delivery by the Executive of a release from
liability in favor of the Company substantially in the form attached hereto as
Appendix II.
Section 6. Confidentiality.
          (a) Each Item, Trade Secret and piece of Confidential Information (in
each case, as defined below) that has come or comes into Executive’s possession
by reason of his employment are the property of the Company and shall not be
used by Executive in any way except in the course of his employment by, and for
the benefit of the Company. Executive will not remove any Items from premises
owned or leased by the Company except as his duties shall require, and upon
termination of his employment, all Items (including any copies or excerpts
thereof) will be turned over to the Chairman of the Board of the Company.
          (b) Executive will preserve as confidential all Confidential
Information that has been or may be obtained by him. Executive will not, without
written authority from the Company, use for his own benefit or purposes, or
disclose to others, either during his employment or for two (2) years
thereafter, any Confidential Information or any copy or notes made from any Item
embodying Confidential Information except as required by his employment with the
Company or to the extent disclosure is or may be required by a statute, by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Executive shall give
the Company notice of any such request or demand for such information upon his
receipt of same and the Executive shall reasonably cooperate with the Company in
any application the Company may make seeking a protective order barring
disclosure by the Executive. Executive understands that his obligations with
respect to Confidential Information shall continue for two years after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into Executive’s
possession from sources not under an obligation of confidentiality to the
Company.
          (c) Executive agrees to hold in confidence all Trade Secrets of the
Company that came into his knowledge during or in connection with his employment
by the Company and shall not disclose, publish or make use of at any time after
the date hereof such Trade Secrets without the prior written consent of the
Company for as long as the information remains a Trade Secret.

10



--------------------------------------------------------------------------------



 



          (d) Executive understands that any entrusting of Confidential
Information or Trade Secrets to him by the Company is done in reliance on a
confidential relationship arising out of his employment with the Company.
Executive further understands that Confidential Information or Trade Secrets
that he may acquire or to which he may have access, especially with regard to
research and development projects and findings, formulae, designs, formulation,
processes, the identity of suppliers, customers and patients, methods of
manufacture, and cost and pricing data is of great value to the Company.
          (e) Executive agrees that following termination of his employment with
the Company Executive will, if at all possible before answering but in any event
as soon thereafter as practicable, make every effort to contact the Company’s
General Counsel if Executive is served with a subpoena or other legal process
asking for a deposition, testimony or other statement, or other potential
evidence to be used in connection with any lawsuit to which the Company is a
party or involving Executive’s employment with the Company or any Confidential
Information or Trade Secret of the Company.
          (f) For purposes of this Agreement: (i) “Confidential Information”
means information relating to the present or planned business of the Company
which has not been released publicly by authorized representatives of the
Company. Executive understands that Confidential Information may include, for
example, discoveries, inventions, know-how and products, customer, patient,
supplier and competitor information, sales, pricing, cost, and financial data,
research, development, marketing and sales programs and strategies,
manufacturing, marketing and service techniques, processes and practices, and
regulatory strategies. Executive understands further that Confidential
Information also includes all information received by the Company under an
obligation of confidentially to a third party; (ii) “Items” include documents,
reports, drawings, photographs, designs, specifications, formulae, plans,
samples, research or development information, prototypes, tools, equipment,
proposals, marketing or sales plans, customer information, customer lists,
patient lists, patient information, regulatory files, financial data, costs,
pricing information, supplier information, written, printed or graphic matter,
or other information and materials that concern the Company’s business that come
into Executive’s possession or about which Executive has knowledge by reason of
his employment; and (iii) “Trade Secrets” include all information, including a
formula pattern, process, compilation, program, device, method, or technique
that (A) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use, (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy; and (C) otherwise satisfies the requirements of the Georgia Trade
Secrets Act.
Section 7. Proprietary Information.
          (a) All Inventions (as defined below) related to the present or
planned business of the Company, which have been or are conceived or reduced to
practice by Executive, either alone or with others, during the period of his
employment or during a

11



--------------------------------------------------------------------------------



 



period of one (1) year after termination of such employment, whether or not done
during his regular working hours, are the sole property of the Company. The
provisions of this paragraph shall not apply to an invention for which no
equipment, supplies, facilities or confidential or trade secret information of
the Company was used and which was developed entirely on Executive’s own time,
unless (a) the invention relates to (i) the business of the Company, or (ii) the
Executive’s actual or demonstrably anticipated research or development for the
Company, or (b) the invention results from any work performed by Executive for
the Company.
          (b) Executive will disclose promptly and in writing to the Company,
through his supervisor, all Inventions which are covered by this agreement, and
Executive agrees to assign to the Company or its nominee all his right, title,
and interest in and to such Inventions. Executive agrees not to disclose any of
these Inventions to others, without the express consent of the Company.
Executive will, at any time during or after his employment, on request of the
Company, execute specific assignments in favor of the Company or its nominee of
his interest in and to any of the Inventions covered by this agreement, as well
as execute all papers, render all assistance, and perform all lawful acts which
the Company considers necessary or advisable for the preparation, filing,
prosecution, issuance, procurement, maintenance or enforcement of patent
applications and patents of the United States and foreign countries for these
Inventions, and for the transfer of any interest Executive may have. Executive
will execute any and all papers and documents required to vest title in the
Company or its nominee in the above Inventions, patent applications, patents,
and interests. Executive understands that if he is not employed by the Company
at the time he is requested to execute any document under this Section 7(b),
Executive shall receive fifty dollars ($50.00) for the execution of each
document, and one hundred fifty dollars ($150.00) per day of each day or portion
thereof spent at the request of the Company in the performance of acts pursuant
to this Section 7(b), plus reimbursement for any out-of-pocket expenses incurred
by Executive at the Company’s request in such performance. Executive further
understands that the absence of a request by the Company for information, or for
the making of an oath, or for the execution of any document, shall in no way be
construed to constitute a waiver of the Company’s rights under this agreement.
Should the Company be unable to secure the Executive’s signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention, whether due to the
Executive’s mental or physical incapacity or any other cause, the Executive
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Executive’s agent and attorney in fact, to
act for and in the Executive’s behalf and stead and to execute and file any such
document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Executive.
          (c) Executive has disclosed to the Company all continuing obligations
which he has with respect to the assignment of Inventions to any previous
employers, and Executive claims no previous unpatented Inventions as his own,
except for those which have been reduced to practice and which are shown on a
schedule, if any, attached to this agreement. Executive understands that the
Company does not seek any confidential or

12



--------------------------------------------------------------------------------



 



trade secret information which Executive may have acquired from a previous
employer, and Executive will not disclose to or utilize any such information on
behalf of the Company.
          (d) All writings and other works which may be copyrighted (including
computer programs) which are related to the present or planned business of the
Company and are prepared by Executive during his employment by the Company shall
be, to the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, Executive agrees to the wavier of
“moral rights” in such writings and works, and to assign to the Company all
Executive’s right, title and interest in and to such writings and works,
including copyright.
          (e) Executive will permit the Company and its agents to use and
distribute any pictorial images which are taken of him during his employment by
the Company as often as desired for any lawful purpose. Executive waives all
rights of prior inspection or approval and release the Company and its agents
from any and all claims or demands which Executive may have on account of the
lawful use of publication of such pictorial images.
          (f) For purposes of this Agreement, “Invention” shall mean all ideas,
potential marketing and sales relationships, inventions, experiments,
copyrightable expression, research, plans for products or services, marketing
plans, reports, strategies, processes, computer software (including, without
limitation, source code), computer programs, original works of authorship,
characters, know-how, trade secrets, information, data, developments,
discoveries, improvements, modifications, technology, algorithms, database
schema, designs, and drawings, whether or not subject to patent or copyright
protection, made, conceived, expressed, developed, or actually or constructively
reduced to practice by the Executive solely or jointly with others prior to or
during the Term, which refer to, are suggested by, or result from any work which
(i) the Executive has performed prior to the Term of this Agreement, (ii) the
Executive may perform during his employment, or (iii) from any information
obtained from the Company or any affiliate of the Company, and shall not be
limited to the meaning of “Invention” under the United States patent laws.
Section 8. Agreement Not to Compete.
          (a) While employed by the Company and for a period equal to the
greater of (x) one (1) year and (y) the severance period (or the deemed
severance period set forth in clause (z)(A) of the first sentence of
Section 5(d)(i) in the event of a termination of employment upon a Change in
Control or in Section 5(e) in the event of termination of Executive’s employment
during 2007) thereafter, the Executive shall not, directly or indirectly,
anywhere in the United States:
          (i) render services which are substantially similar to the services
performed by Executive for the Company during the last year of the Term of this
Agreement to any person, corporation, partnership or other entity

13



--------------------------------------------------------------------------------



 



which competes with the Company (or any subsidiary) in the business of
developing or manufacturing antibody-based immunotherapeutics to prevent or
treat infections caused by staphylococcal or fungal organisms;
Executive agrees that this covenant is especially appropriate because, if he
worked for a competitor, he would inevitably make business decisions by relying
on his knowledge of the Company’s Confidential Information and Trade Secrets;
thus, he would inevitably provide competitors with the Company’s Confidential
Information and Trade Secrets. The Company’s Confidential Information and Trade
secrets are not generally known by others in the industry, and they would
provide an unfair advantage for competitors. Further, the Company recognizes
that there are some companies who provide many products and services, some of
which may be competitive and some which may not be. Accordingly, this covenant
only prohibits Executive from performing the same or substantially the same
services for that section, division, group, subsidiary, affiliate or operating
unit of a competitor that actually develops or manufactures antibody-based
immunotherapeutic products to prevent or treat infections caused by
staphylococcal or fungal organisms;
          (ii) solicit for employment of any person who was employed by the
Company (or any subsidiary) during the Executive’s employment with the Company
and with whom the Executive had contact during the last year of his employment
with the Company; or
          (iii) call on or solicit, directly or indirectly for the purpose of
providing immunotherapeutics (and related services) to prevent or treat
infections caused by staphylococcal or fungal organisms, any person or entity
known by the Executive to be a customer of the Company (or of any subsidiary),
or with which the Company (or any subsidiary) was in negotiations to become a
customer of the Company (or such subsidiary), as the case may be, during the
Executive’s employment with the Company, and with whom the Executive had direct
contact. For purpose of this section, “contact” means interaction between the
Executive and the client within the last year of Executive’s employment to
further the business relationship or perform services for the client, and
interaction between the Executive and prospective client within the last year of
Executive’s employment to develop a business relationship.
          (b) If any of the restrictions contained in this Section 8 shall be
deemed by any court of competent jurisdiction to be unenforceable by reason of
the extent, duration or geographical scope thereof, or otherwise, then the
parties agree that such court shall modify such restriction, only to the extent
necessary to render it enforceable and, in its reduced form, such restriction
shall then be enforced, and in its reduced form this Section 8 shall be
enforceable in the manner contemplated hereby.
          (c) The Executive and the Company agree to revise the specific
description of the Company’s line of business set forth in Section 8(a) as
appropriate to reflect any material change in the Company’s business due to an
in-licensing, merger,

14



--------------------------------------------------------------------------------



 



acquisition or similar strategic transaction.
Section 9. Company Resources.
     Executive may not use any of the Company’s (or any affiliate’s) equipment
for personal purposes without written permission from the Company. The Executive
may not give access to the Company’s (or any affiliate’s) offices or files to
any person not in the employ of the Company without written permission of the
Company.
Section 10. Injunctive Relief.
     Executive understands and agrees that the Company will suffer irreparable
harm in the event that the Executive breaches any of the Executive’s obligations
under Sections 6, 7, 8 or 9 hereof and that monetary damages will be inadequate
to compensate the Company for such breach. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or 9 hereof, the Company shall be entitled to
appropriate injunctive relief, in addition to any other in addition to any other
rights, remedies or damages available to the Company at law or in equity.
Section 11. Severability.
     In the event any of the provisions of this Agreement shall be held by a
court or other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.
Section 12. Survival.
     Sections 1(d) and 4 through 16 shall survive the termination of this
Agreement for any reason.
Section 13. Representations, Warranties, and Covenants.
     Executive represents, warrants, and covenants that the Executive’s
performance of all the terms of this Agreement and any services to be rendered
as an employee of the Company do not and will not breach any fiduciary or other
duty or any covenant, agreement or understanding (including, without limitation,
any agreement relating to any proprietary information, knowledge or data
acquired by the Executive in confidence, trust or otherwise prior to the
Executive’s employment by the Company) to which the Executive is a party or by
the terms of which the Executive may be bound. The Executive further covenants
and agrees not to enter into any agreement or understanding, either written or
oral, in conflict with the provisions of this Agreement.
Section 14. Accounting for Profits; Indemnification.
     Executive covenants and agrees that, if the Executive shall violate any of
the Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9
hereof, the Company shall be entitled to an accounting and repayment of all
profits, compensation,

15



--------------------------------------------------------------------------------



 



royalties, commissions, remunerations or benefits which the Executive directly
or indirectly shall have realized or may realize relating to, growing out of or
in connection with any such violation; such remedy shall be in addition to and
not in limitation of any injunctive relief or other rights or remedies to which
the Company is or may be entitled at law or in equity or otherwise under this
Agreement. The Executive hereby agrees to defend, indemnify and hold harmless
the Company against and in respect of: (a) any and all losses and damages
resulting from, relating or incident to, or arising out of any misrepresentation
or breach by the Executive of any of the Executive’s representations,
warranties, covenants or agreements made or contained in this Agreement; and
(b) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable attorneys’ fees) incident to the foregoing.
Section 15. General.
     This Agreement supersedes and replaces any existing agreement between the
Executive and the Company relating generally to the same subject matter and may
be modified only in a writing signed by the parties hereto. Failure to enforce
any provision of the Agreement shall not constitute a waiver of any term herein.
The Executive agrees that he will not assign, transfer, or otherwise dispose of,
whether voluntarily or involuntarily, or by operation of law, any rights or
obligations under this Agreement. Any purported assignment, transfer, or
disposition shall be null and void. Nothing in this Agreement shall prevent the
consolidation of the Company with, or its merger into, any other corporation, or
the sale by the Company of all or substantially all of its properties or assets,
or the assignment by the Company of this Agreement and the performance of its
obligations hereunder. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above. The use of any gender
herein shall be applicable to all genders.
Section 16. Executive Acknowledgment.
     Executive acknowledges (a) that he has consulted with: or has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company, and (b) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.
[Signatures appear on the following page.]

16



--------------------------------------------------------------------------------



 



AGREED TO BY:

             
 
      INHIBITEX, INC.    
 
           
-s- Russell H. Plumb [g06039g0603902.gif]
 
Russell H. Plumb


      -s- Michael A. Henos [g06039g0603904.gif]
 
Michael A. Henos
Chairman of the Board    

17



--------------------------------------------------------------------------------



 



Appendix I
Chief Executive Officer and President Job Description
The Chief Executive Officer and President (CEO) will report to the Board of
Directors and will be responsible for all aspects of the company. He will serve
as a business partner to the Board of Directors and other members of the
executive team. Also, the CEO will provide leadership and direction to ensure
the development of relevant business information and continued growth for the
Company consistent with the plans accepted by the Board of Directors.
Chief Financial Officer Job Description
This position will be responsible for all financial and accounting activities of
the Company. The CFO will serve as a business partner to the other members of
the executive team. Also, the CFO will provide leadership and direction to
ensure the development of relevant business information, accurate accounting
systems, and timely financial plans and reports.
The CFO will also ensure that correct financial controls are in place so that
the Company’s assets are adequately protected, the use of funds is optimized,
and appropriate cash flow is generated. Further, the CFO will ensure the
maintenance of a capital structure needed to implement the corporate strategy.
The CFO will, among other responsibilities;

•   Maintain commercial and investment banking relations to meet the Company’s
future capital needs, and develop and maintain a dialog with members of the
financial community.   •   Support corporate and business development activities
with the financial analysis necessary to evaluate partnerships, joint ventures
and capital expenditures as needs arise; and suggest funding alternatives for
such opportunities.   •   Prepare appropriate financial, and if necessary,
regulatory documents; interview and hire investment bankers and co-lead the
“road show” and public offering of the company.   •   Provide analysis of
financial results and forecasts to management. Recommend and take appropriate
action to ensure that financial forecasts reflect a sound position from both a
business and financial standpoint.   •   Implement and continuously improve the
Company’s accounting systems, procedures and internal controls so that the
accounting records provide accurate and timely information in accordance with
generally-accepted accounting principals and in compliance with applicable
security and tax jurisdictions.   •   Lead the establishment and maintenance of
financial control policies and procedures so that company assets are protected
and asset returns are optimized.   •   Any other responsibilities reasonably
assigned by the Board.

A-1



--------------------------------------------------------------------------------



 



            Inhibitex, Inc.
        By:   -s- Michael A. Henos [g06039g0603904.gif]         Michael A.
Henos              -s- Russell H. Plumb [g06039g0603902.gif]    
Date:                             Russell H. Plumb     

A-2